Citation Nr: 1308816	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-26 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to a compensable initial rating for left ear hearing loss disability.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel










INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his substantive appeal received at the RO in May 2010, the Veteran requested a hearing before a member of the Board.  A videoconference hearing was scheduled for December 2012, and the Veteran was advised as to the date and time of the hearing.  He failed to appear for the hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, the request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is etiologically related to his active service.

2.  The Veteran's service-connected left ear hearing loss has at worst been manifested by Level II hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 1131 (West 2001); 38 C.F.R. §§ 3.303, 3.385 (2012).

2.  The criteria for a compensable initial rating for left hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided complete VCAA notice in a letter mailed in August 2007, prior to the initial adjudication of the claim.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), service personnel records (SPRs), and pertinent post-service records have been associated with the claims folder.  The Veteran was afforded an appropriate VA examination and failed to appear for a videoconference hearing before a member of the Board.  The Veteran has not identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Disability Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows.

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection Claim

The Veteran asserts that he is entitled to service connection for right ear hearing loss disability because this disability originated in service.  Specifically, in his initial claim for service connection, the Veteran stated that his hearing loss started in November 1976.

At the outset, the Board notes that the most recent VA examination in September 2012 establishes that the Veteran currently has this claimed disability.
  
The Veteran contends that his hearing loss is a result of being an infantry man, staying in the fields training with missiles, tanks, hand grenades, sand getting in his ears, machine guns, rockets, and rifles.

Service records show that his military occupation specialty (MOS) was rifleman.

Service records also show that some decrease in right ear hearing was exhibited on the Veteran's July 1980 separation examination.

The Veteran was afforded a VA examination in November 2007 in which he reported in-service noise exposure to include being in the infantry and working alongside tanks and firing howitzers.  He denied recreational noise exposure.  The VA examiner diagnosed hearing sensitivity within normal limits through 2000 hertz with excellent word recognition ability in the right ear.  The examiner opined that given the Veteran's documented change in his left ear hearing sensitivity while in the service, it was as likely as not that some part of his left ear hearing loss and tinnitus were service connected.

The Board notes that in the rating decision on appeal, the Veteran was granted service connection for tinnitus and left ear hearing loss.

The Veteran was afforded a VA examination in September 2012 in which right ear hearing loss disability, as per VA regulation, was diagnosed.  The examiner stated that a medical opinion could not be provided regarding the etiology of the Veteran's hearing loss without resorting to speculation; as he was already connected for tinnitus and impaired hearing, an opinion was not needed or warranted at that time as it was already established that both issues were deemed a result of noise exposure incurred during military service.

The Board finds that the September 2012 VA examiner's opinion is sufficient to grant service connection for right ear hearing loss.

Moreover, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board has found the Veteran to be credible.  His assertions are at least in part corroborated by service records, confirming that he was in the infantry and had some right ear hearing loss at his separation.  Although service treatment records do not establish the presence of a chronic disability, with resolution of reasonable doubt in the Veteran's favor, the Board concludes that right ear hearing loss is etiologically related to the Veteran's active service. 

Disability Rating Claim

The Board has reviewed the evidence of record and finds, for the reasons expressed below, that the Veteran's overall level of impairment is not consistent with a compensable rating for left ear hearing loss.

In May 2007 the Veteran submitted a claim for service connection for hearing loss.

In response to his claim, the Veteran had a VA audiological evaluation in November 2007 in which he reported hearing loss.  The examiner also noted that the effects on occupational functioning and activities of daily living were difficulty with conversations.  The Veteran's puretone thresholds in decibels (db) for the four frequencies used in VA evaluations were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30
15
20
25
23
LEFT
N/A
20 
15
50
65
38

Speech recognition scores were 96 percent for the right ear and 96 percent for the left ear.  

Charting the Veteran's audiological scores against Table VI, accounting for a service-connected right ear and one that is not service connected, shows a Level I hearing acuity in the right ear and a Level I hearing acuity in the left ear.  Charting a Level I hearing loss and a Level I hearing loss against Table VII results in a noncompensable rating.  Thus, the readings reported in this evaluation did not meet the requirements for evaluation as an exceptional pattern of impairment.

In September 2012 the Veteran had a VA audiological evaluation in which he reported his hearing loss impacted his ordinary conditions of daily life by causing him to increase the volume of the television in order to better hear and to be in close proximity to others when holding a conversation in order to understand.  His puretone thresholds in decibels (db) for the four frequencies used in VA evaluations were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30
20
25
30
26
LEFT
N/A
25
20
65
70
45

Speech recognition scores were 90 percent for the right ear and 84 percent for the left ear.  

Charting the Veteran's audiological scores against Table VI, accounting for a service-connected right ear and one that is not service connected, shows a Level II hearing acuity in the right ear and a Level II hearing acuity in the left ear.  Charting a Level II hearing loss and a Level II hearing loss against Table VII results in a noncompensable rating.  Thus, the readings reported in this evaluation did not meet the requirements for evaluation as an exceptional pattern of impairment.

In addition to the medical evidence, VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has considered the Veteran's correspondence to VA.

Again, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 398, 403; Caldwell, 1 Vet. App. 466.  The Board finds the Veteran in this case to be competent and credible in reporting his own symptoms.  However, even affording the Veteran full credibility, the Board finds nothing in his correspondence showing a degree of social or industrial impairment due to his hearing loss that approximates a compensable schedular rating.  

Entitlement to an extraschedular rating is a component of any claim for increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  However, the degrees of disability specified are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The Veteran has not contended, and the evidence does not show, that any of these criteria apply.   

In adjudicating this claim the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for right ear hearing loss disability is granted.

Entitlement to a compensable initial rating for left ear hearing loss disability is denied.



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


